

116 HR 8324 IH: Make PPE in America Act
U.S. House of Representatives
2020-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8324IN THE HOUSE OF REPRESENTATIVESSeptember 21, 2020Mr. Budd (for himself and Ms. Schakowsky) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Armed Services, Veterans' Affairs, Homeland Security, Education and Labor, and Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for domestic sourcing of personal protective equipment, and for other purposes.1.Short titleThis Act may be cited as the Make PPE in America Act.2.FindingsCongress makes the following findings:(1)The COVID–19 pandemic has exposed the vulnerability of the United States supply chains for, and lack of domestic production of, personal protective equipment (PPE).(2)The United States requires a robust, secure, and wholly domestic PPE supply chain to safeguard public health and national security.(3)Issuing a strategy that provides the government’s anticipated needs over the next three years will enable suppliers to assess what changes, if any, are needed in their manufacturing capacity to meet expected demands. (4)In order to foster a domestic PPE supply chain, United States industry needs a strong and consistent demand signal from the Federal Government providing the necessary certainty to expand production capacity investment in the United States. (5)In order to effectively incentivize investment in the United States and the re-shoring of manufacturing, long-term contracts must be no shorter than three years in duration.(6)The United States needs a long-term investment strategy for the domestic production of PPE items critical to the United States national response to a public health crisis, including the COVID–19 pandemic. 3.Requirement of long-term contracts for domestically manufactured personal protective equipment(a)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Health, Education, Labor and Pensions, the Committee on Finance, the Committee on Homeland Security and Governmental Affairs, the Committee on Veterans’ Affairs, and the Committee on Armed Services of the Senate; and(B)the Committee on Energy and Commerce, the Committee on Ways and Means, the Committee on Homeland Security, the Committee on Veterans’ Affairs, and the Committee on Armed Services of the House of Representatives.(2)Covered SecretaryThe term covered Secretary means the Secretary of Homeland Security, the Secretary of Health and Human Services, the Secretary of Defense, the Secretary of Education, and the Secretary of Veterans Affairs. (3)Personal protective equipment; PPEThe term personal protective equipment or PPE means surgical masks, respirator masks and powered air purifying respirators and required filters, face shields and protective eyewear, gloves, disposable and reusable surgical and isolation gowns, and head and foot coverings, or other gear or clothing used to protect an individual from the transmission of disease.(4)United StatesThe term United States means the fifty states, the District of Columbia, and the possessions of the United States.(b)Contract requirementsBeginning 90 days after the date of the enactment of this Act, in order to ensure the sustainment and expansion of personal protective equipment manufacturing in the United States and meet the needs of the current pandemic response, any contract for the procurement of personal protective equipment entered into by a covered Secretary, or a covered Secretary's designee, shall—(1)be issued for a duration of at least 3 years, including a base period and all option periods, to incentivize investment in the production of personal protective equipment and the materials and components thereof in the United States; and (2)be for personal protective equipment that—(A)is grown, reprocessed, reused, or produced in the United States; and(B)when assembled outside the United States, contains only materials and components that are grown, reprocessed, reused, or produced in the United States. (c)Availability exceptionParagraph (2) of subsection (b) shall not apply to an item of personal protective equipment, or component or material thereof—(1)that is, or that includes, a material listed in section 25.104 of the Federal Acquisition Regulation as one for which a non-availability determination has been made;(2)as to which the covered Secretary determines that a sufficient quantity of a satisfactory quality that is grown, reprocessed, reused, or produced in the United States cannot be procured as, and when, needed at United States market prices; or(3)if, after maximizing to the extent feasible sources consistent with subsection (b), the covered Secretary certifies every 120 days that it is necessary to procure personal protective equipment under alternate procedures to respond to the immediate needs of a public health emergency. (d)Report(1)In generalNot later than 90 days after the date of the enactment of this Act, the Director of the Office of Management and Budget, in consultation with the covered Secretaries, shall submit to the chairs and ranking members of the appropriate congressional committees a report on the procurement of personal protective equipment.(2)ElementsThe report required under paragraph (1) shall include the following elements:(A)The United States long-term domestic procurement strategy for PPE produced in the United States, including strategies to incentivize investment in and maintain United States supply chains for all PPE sufficient to meet the needs of the United States during a public health emergency.(B)An estimate of long-term demand quantities for all PPE items procured by the United States.(C)Recommendations for congressional action required to implement the United States Government’s procurement strategy.(D)A determination whether all notifications, amendments, and other necessary actions have been completed to bring the United States existing international obligations into conformity with the statutory requirements of this Act. (e)Authorization of transfer of equipmentA covered Secretary may transfer to the Strategic National Stockpile established under section 319F–2 of the Public Health Service Act (42 U.S.C. 247d–6b) any excess personal protective equipment acquired under a contract executed pursuant to subsection (b). (f)Compliance with international agreementsThis Act shall be applied in a manner consistent with United States obligations under international agreements. 